Judgment modified on the facts by increasing the award to the sum of $30,500, with interest, and as modified affirmed, with costs to the claimants. Certain findings of fact and conclusion of law modified. Memorandum: We find the award inadequate. (See Messina v. State of New York, 2 A D 2d 802.) All concur, except Williams, J., who dissents and votes for affirmance. (Appeal by claimants from a judgment of the Court of Claims for claimant on a claim for damages for permanent appropriation of realty.) Present — McCurn, P. J., Kimball, Williams, Bastow and Halpern, JJ.